341 Ill. App. 429 (1950)
94 N.E.2d 365
Jonathan B. Cook, Appellee,
v.
Lyman W. Fletcher, James T. Ryan and Walter J. Mechoski, Appellants. Edward P. Lauten, Intervenor.
Gen. No. 45,314.
Illinois Appellate Court.
Opinion filed September 14, 1950.
Released for publication October 5, 1950.
*430 Moses, Bachrach & Kennedy, for appellants.
William C. Wines, of counsel.
E.S.D. Butterfield and Halfpenny & Hahn, for intervener.
Richard F. Hahn, of counsel.
Fischer, Bosgraf & Mackenzie, for appellee.
Leonard Bosgraf and Kellam Foster, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE TUOHY.
Reversed.
Not to be published in full.